
	

113 S2493 IS: To designate the facility of the United States Postal Service located at 14 Red River Avenue North in Cold Spring, Minnesota, as the “Officer Tommy Decker Memorial Post Office”.
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2493
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal Service located at 14 Red River Avenue North
			 in Cold Spring, Minnesota, as the Officer Tommy Decker Memorial Post Office.
	
	
		
			1.
			Officer Tommy Decker Memorial
			 Post Office
			
				(a)
				Designation
				The facility of the United States Postal
			 Service located at 14 Red River Avenue North in Cold Spring, Minnesota,
			 shall
			 be known and designated as the Officer Tommy Decker Memorial Post
			 Office.
			
				(b)
				References
				Any
			 reference in a law, map, regulation, document, paper, or other record of
			 the
			 United States to the facility referred to in subsection (a) shall be
			 deemed to
			 be a reference to the Officer Tommy Decker Memorial Post
			 Office.
			
